Export and import of dangerous chemicals (debate)
The next item is the report by Johannes Blokland, on behalf of the Committee on the Environment, Public Health and Food Safety, on the proposal for a regulation of the European Parliament and of the Council concerning the export and import of dangerous chemicals - C6-0439/2006 -.
Member of the Commission. - (EL) Madam President, ladies and gentlemen, I would first of all like to thank and congratulate the European Parliament and in particular the rapporteur, Mr Blokland, the shadow rapporteurs and the Committee on the Environment, Public Health and Food Safety, as well as Mrs Mann and the Committee on Industry, Research and Energy for their excellent reports and the views expressed at first reading.
For the last 30 years the European Union's policies and legislation on the protection of public health and the environment have made significant progress in reducing the risks posed by chemical substances, not only in the European Union, but also worldwide. The European Union has constantly been an important partner in international conventions, including the Rotterdam Convention on the prior informed consent procedure for certain hazardous chemicals and pesticides in international trade. Regulation 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals implements the Rotterdam Convention within the Community. On many points the regulation does not stop at the provisions of the Rotterdam Convention, but goes further by offering a higher level of protection for countries that import chemicals.
On 10 January 2006 the Court of Justice of the European Communities adopted a judgment annulling Regulation 304/2003 on the grounds that it should have had a dual legal basis, namely Articles 133 and 175(1) of the Treaty. In response, the aim of this proposal is to adopt a new regulation with the aforementioned dual legal basis. At the same time, the Commission, on the basis of its report on experience to date in implementing the relevant procedures, has put forward certain technical amendments to the provisions of the regulation. This report was submitted to the European Parliament and the Council at the same time as this proposal. The Commission's main proposals for amendments to the regulation are as follows:
Firstly, certain exceptions are being proposed to the central requirement for explicit consent in countries of import prior to export. These exceptions are implemented only in cases in which, despite reasonable efforts on the part of the Commission and of the national authority designated by the country of export, there is no response to the request, and provided that certain conditions are met. These exceptions are intended to create a certain degree of flexibility, while at the same time maintaining a high level of protection - one which is, indeed, higher than that provided by the Rotterdam Convention.
Secondly, an exception is proposed to the requirement of explicit consent in cases where chemicals are exported to OECD countries, if certain conditions are fulfilled.
Thirdly, the rules relating to the period of validity of explicit consent are clarified. In addition, explicit consents are reviewed at regular intervals, as well as in cases where alternative evidence is accepted.
Fourthly, procedures and means to allow access by the customs authorities to information are laid down, since in most Member States these authorities play a principal role in ensuring compliance with the regulation, especially as regards controlling exports.
Madam President, I should like to express my satisfaction with the efforts we have all made to reach agreement on this regulation at first reading. The European Commission is able to accept the compromise package of amendments in order to reach agreement at first reading.
rapporteur. - (NL) Madam President, as rapporteur for the import and export of chemicals, I am pleased to be able to report here that we have achieved a good result at first reading. I would therefore like to thank everyone who collaborated on this. I am thinking particularly of the secretariat of the Committee on the Environment, Public Health and Food Safety and the shadow rapporteurs and their staff, who were outstanding in the support they gave me. I greatly appreciated the good cooperation with the Council, especially with the Portuguese Presidency, and the European Commission.
It was a technically complex proposal, and the discussion sometimes became quite heated on the question of what exactly was best for the environment. The most important thing that we have achieved, in my view, is that through this new regulation the trade in dangerous chemicals will be dealt with in an ethically responsible manner.
We especially wanted to operate from the principle that will be familiar to you as the golden rule: 'Do not do unto others what you would not want done to yourself'. Although this is an ancient principle, which we find in the Bible, as well as in other religions, this aspect led to the usual discussions.
The original Commission proposal did actually contain very liberal arrangements for allowing the export of dangerous chemicals with tacit consent. This was proposed, while for developing countries especially it is important that there is complete transparency about what is being imported. After all, we are talking about substances that are banned in the European Union or severely restricted. I believe that we have got a good result in the agreement reached. It means that the protection and awareness-raising of developing countries is guaranteed when it comes to dangerous substances.
Madam President, this new regulation properly implements the global Rotterdam Convention, which was adopted in 1998 but has only officially been in force since 2004. I can therefore wholeheartedly recommend that everyone vote tomorrow in favour of the agreement reached with the Council.
Finally, Madam President, I would also like to make a case for the Council and the Commission to do as much as they can to extend the list of substances in the Rotterdam Convention. There are about 40 substances on the list of the Convention at the moment. There are certainly 200 substances that have been nominated to be assessed and possibly added to that list. To protect developing countries especially, we need to set to work energetically on the other substances.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (DE) Madam President, I should like to extend my warmest thanks most especially to the rapporteur and the Commission, and of course to the Council too. We have presented a very good report here. We in the Committee on Industry, Research and Energy have given a high priority to producing a practical regulation that will control the international import and export of hazardous chemicals in a reasonable and logical way and that is sufficiently coherent that the importing countries can understand what we in the European Union are trying to achieve. That essentially was the main problem, namely that we had put in some nice things and we had put in some dangerous things but no-one could understand what it actually all meant, all the stuff that we then added in the supplement to the international list.
The proposal before us is a good regulation and I hope that it will be understood at international level, so that it can also be properly applied. Things that are not understood will of course not make much sense. This can be just as dangerous; if something is not understood then it will not work no matter what.
The Committee on Industry is satisfied and I should particularly like to thank the rapporteur, Mr Blokland, for having negotiated with such persistence and common sense that we ultimately achieved a good compromise. I would just request that we do not try to add further to the list immediately but that we test out what is there so that we then actually have a piece of legislation that works.
Madam President, Commissioner, ladies and gentlemen, the regulation before us, as you know, concerns a highly technical issue. That is why there was no provision for a debate originally, but now that we have the opportunity to express our point of view after all, I would like to say something briefly on behalf of the PPE-DE Group.
I am also very pleased that, after a number of informal consultations with the Council and the Commission, we have reached an agreement at first reading. This was only possible in fact thanks to the efforts and openness of our rapporteur, who was willing to listen to all parties. Naturally I also thank the Commission and the Council for their contributions.
Now the present regulation on the import and export of certain dangerous chemicals, in addition to the dual legal basis - Article 133 and Article 175(1) - and a number of technical changes, does indeed focus, as the rapporteur has also already mentioned, on the amended procedure for explicit consent, which is dealt with in Article 13. The informal discussions mainly concentrated on that issue.
I am convinced that greater flexibility is appropriate in some cases, not only to safeguard the export interests of European countries, but also to guarantee the highest level of protection of the environment and public health for all parties concerned. That way certain dangerous chemicals may still be exported without explicit agreement or consent, but under very strict conditions.
I think that the wording in the agreement ensures that the safe export of substances is guaranteed and even strengthened. This last point was indeed achieved by scrapping part of the Commission's original text. As the PPE-DE's shadow rapporteur, I am also confident that, together with the Council and the Commission, we have reached a good, balanced and practicable compromise. I hope that my fellow Members will approve everything tomorrow.
on behalf of the PSE Group. - Madam President, first of all I would like to welcome the report and of course I welcome the implementation of the Rotterdam Convention, which is an important international convention on the ban of several dangerous chemicals.
The topic is not unknown to me. I worked as the shadow rapporteur of the PSE Group on the restriction of several chemicals, including the ban of PFOS and the export ban on mercury, and now I and my colleagues are working on the restriction of ammonium nitrate and other substances. We had good cooperation on these issues with my colleague Mr Blokland.
We have to understand that a European-level ban is sometimes not enough. For instance, DDT and lindane have been banned in the EU for many years but their presence can still be detected in the blood of our citizens. Following the European ban on certain chemicals, it frequently happens that several multinational companies produce and sell the banned chemicals in non-EU countries, especially in the Third World. Then the banned chemicals easily return in imported products and they are also present as environmental pollutants in oceans, seas, rivers and air. The export ban on mercury, fully supported by this House, showed us the right reaction. The same treatment is needed for other dangerous chemicals as well.
I underline the importance of the international chemical conventions - the Rotterdam Convention, the Stockholm Convention and the SAICM - as only these instruments can lead to an international solution to the problems caused by chemicals.
on behalf of the ALDE Group. - Madam President, I also wish to congratulate Mr Blokland for an excellent report and for the admirably skilful way with which he has handled all the procedural issues concerned with this important report. Additionally, I wish to thank him for the respect and attention he has shown to all shadow rapporteurs. The Commission proposal for a regulation of the European Parliament and of the Council concerning the export and import of dangerous chemicals, enriched with the compromise joint amendments by almost all the parliamentary groups, will present a set of adequate and much-needed rules which will most likely provide protection of public health and of the environment at a high level. The serious problems caused by unscrupulous international merchants of toxic substances are well known and feared, and it is very much hoped that the implementation of the Commission's proposal will assist in helping developing nations to counter the serious hazards to the well-being of their citizens and to our environment.
Apart from the substance of this piece of legislation, it is also noteworthy that it demonstrates to some extent the usefulness of the Court of Justice decision concerning action of the Commission against the Council and the European Parliament. At the same time, it raises questions as to why such actions had to be taken in the first place, and why the three core institutions of the EU could not find ways of agreeing amicably and without the need to resort to court deliberations. Such action inevitably brought about delay, was expensive and may have caused a certain amount of avoidable interinstitutional animosity. Nonetheless, it has happened, and it must now be put behind us - although it must perhaps guide all of us to perhaps take wiser decisions in the future and avoid court actions as much as possible.
on behalf of the Verts/ALE Group. - (SV) Madam Chairman, let me thank Johannes Blokland for the excellent cooperation we have had throughout the process. It is ten years since the Rotterdam Convention was signed, and it was said then that prior written approval should be sought for the export of dangerous chemicals. After all we are not dealing with just any chemicals; the list of chemicals contains the most hazardous chemicals used by man on earth today. So it has taken ten years. One reason for that is the stubborn attitude of the old Commission which insisted that it was just a commercial matter. I thank Stavros Dimas for ensuring that we now have an appropriate legal basis and can take things forward.
Nor was it always easy to negotiate with the Council. I was shocked when the Presidency thought that lethal chemicals, which are in practice banned in the EU, could be exported to other countries over long periods without prior consent. The reason for this was that the Council did not want European industry to be at a competitive disadvantage. The real competitive disadvantage to our industry, however, would arise if it were forced to jeopardise health, the environment and international law in order to survive. It is absurd to claim that we have to breach international conventions just because others do not comply with rules and standards. You might as well say that the EU should export illegal drugs because, if it does not, the Mafia will.
I am glad that we were able to agree in the end and finally plug the loophole for non-approved exports. We now have legislation which does not just cover Convention chemicals but also contains requirements for other chemicals which are strictly controlled in the EU. These must now be assessed against health and environmental criteria by the appropriate authorities prior to export. It is good that the period for exemptions has been shortened from 36 to 12 months. It is also good that chemicals contained in products are covered. Finally we have legislation which is acceptable and improves on the Commission's proposal but could have been even better if public health and the environment had taken precedence over corporate interests; that is after all the only sustainable economic model.
(DE) Madam President, I too would like to thank Mr Blokland. I am pleased that the European Parliament has changed tack and has closed this massive loophole. We know that there are more than 1.5 million cases of poisoning and nearly 30 000 deaths a year in the developing world. It would have been appalling if the Commission's proposal had come into force, as this would have meant that dangerous chemicals could be exported without the authorisation of the importing countries provided that no response had been received within 90 days.
It would also have been a very questionable interpretation of the health and environment legislation if we had continued exporting when on the one hand we are laying down a new safety landmark by way of the latest pesticide certification, while on the other we are doing the very opposite with our exports. The EU should not just be ensuring a high level of protection on its own doorstep but should also be advocating the same for the rest of the world, and this paradoxical softening of the export rules would have done nothing for the EU's credibility.
What is more, we need greater transparency when it comes to the export of chemicals and pesticides. There needs to be a better system for disclosing the quantities of products being exported by the EU Member States. After all, we are talking about the movement of goods that are subject to restrictions and prohibitions and we in the Member States need maximum transparency in this area. We therefore require more information on the quantities involved and on the particular Member States the materials are coming from.
Madam President, as we are new to this procedure - and, having looked around, everybody else present has spoken - does that mean I can have five minutes myself? I assume I can have at least two, which was the time taken off our side to allow the 'catch-the-eye' procedure. It is a matter we need to clarify.
I stand to support colleagues on this important regulation, which is on its second trip through the committees and these houses, because of a Court of Justice ruling 12 months ago that it should have been a dual legal base originally.
The main point I want to speak on under the 'catch-the-eye' procedure is my general concern about legal bases and the trouble we have been running into here, not just with this piece of legislation but also with others. A lot of time is spent, at committee level as well as plenary, in debating amendments in relation to single versus dual legal bases and different views.
I think it is time that this Parliament took stock of exactly the procedures we arrive at - different legal bases - because, often, dual legal bases are proposed to us or are proposed at Council coming back to us before a common position is reached for what I would call sloppy legislating reasons, because the larger the EU gets - 27 Member States now and growing, and I welcome that - the harder it is to be tidy in our legislation. We really must look at what we are doing in this area. So it is interesting that the reverse is true here. In fact, the Court of Justice has said that we need a dual legal base in this particular area rather than the single legal base, which normally makes life much easier - if we can keep to a single legal base - because very often dual legal bases have been lawyers' charters.
I wonder whether the Commissioner could indicate what exactly the challenge to the Court of Justice was in relation to the single legal base, who took it, and if he could give us more information on why the Court of Justice itself determined, if you like, on a dual legal base. They have given us time to go through the procedure again and have maintained the effects of the regulation until we readopt it, as it were, and I very much welcome the fact that it looks like we are going to have a first reading agreement because of all the cooperation all round. The Commissioner's views on that and on the whole saga of the legal base that has us here a second time would be very welcome.
I allowed you the extra time, as I did others, since the five minutes were obviously not excessive given that there are not many Members present, but only this once.
Member of the Commission. - (EL) Madam President, I would like to thank all the speakers for their positive comments.
I fully acknowledge and share Parliament's desire to achieve a high level of protection for human health and the environment, particularly in those countries that do not have the requisite infrastructure or capacity to correctly handle hazardous chemicals.
I also fully agree with the view that the European Community should play a leading role in establishing a legal framework for the Community so as to ensure a high level of protection. On many points, the regulation does not restrict itself to the provisions of the Rotterdam Convention, but lays down implementing conditions that offer a high level of protection for all the countries of the world, not just for members of the Convention.
I am convinced that this example will encourage other countries to follow suit and to join the Convention. The Commission will make every possible effort to support the Rotterdam Convention to enable these goals to be achieved.
In response to the concerns voiced on arsenic and mercury, the Commission would like to stress that, pursuant to Article 22(3) of Regulation 304/2003, if metallic arsenic is banned or subjected to a rigorous restriction within the Community, then a proposal will be submitted for the application of the relevant annex. Furthermore, the Commission stresses that work is in progress in the Council and in Parliament concerning the proposal to ban exports of mercury to countries outside the Community, a ban which, as long as it is in force, goes beyond the requirement for consent imposed by the Rotterdam Convention and the Community regulation, which implements it.
Once again I would like to thank the rapporteur and the shadow rapporteurs for their efforts and their excellent work, in particular Mr Blokland. The Commission is particularly satisfied with the result of negotiations and considers all the proposed compromise amendments to be acceptable.
As for the dual legal basis, it would, in fact, have been much easier and simpler had we had a single legal basis, but we well know the problem that arises so often: here we have, if I remember rightly, Article 133 with Article 175, while in most other cases we have Article 95 with Article 175. Certainly, in proposing a legal basis, we always rely on the opinion of our Legal Service. Here, as I have already said, we have dealt with trade and the environment, and this was the reason for the European Court of Justice's decision on the dual legal basis.
rapporteur. - (NL) Madam President, Mrs Doyle and Mr Matsakis raised the problem of the legal basis and Commissioner Dimas, who I also want to thank warmly for his reply, also touched on this.
The problem, when I was rapporteur, was indeed that the President of the Council came to see me and said: 'We in the Council are unanimous in having serious problems with "trade” as the legal basis; we want to take advice from our Legal Service and make it "environment”'.
Parliament consulted its own Legal Service, and our Legal Service was absolutely confident that the legal basis should not be 'trade' and that it had to be 'environment'. On that basis we came to this conclusion then, almost unanimously, at least in the Council.
It would actually have been better if we had not taken this problem to the Court of Justice, but had opened up negotiations with the Commissioner, with the President of the Council and with Parliament in order to find a political solution to this problem. What happened then? Yes, fortunately the regulation has come into force. It worked: the Council treated the matter as urgent, Parliament treated the matter as urgent. However, there was a great deal of discussion, and in the end that led to everyone being in the wrong: the Commission, the Council and Parliament.
The Court of Justice pronounced a kind of judgment of Solomon and said: dual legal basis, while the Council and Parliament had been assuming that you could not have that, that it was impossible. In a situation like that you end up in the position that we are all in the wrong, that it has cost years of delay, though fortunately not at the expense of the developing countries, as the work carried on anyway.
In any event, we spent quite some time on this. I think that we should act together to prevent these problems in future. When Commissioner Dimas had his preliminary interview with the Committee on the Environment, Public Health and Food Safety, we also raised this problem with him.
We also raised the problem in the three hearings with Commissioner Verheugen and with the President of the Commission, Mr Barroso. We had the positive impression at the time that it was not so much a decision of the Commission to go to the Court of Justice but a decision of the Legal Service. I think that from now on it should be left not to the lawyers but to the politicians to resolve this problem.
The debate is closed.
The vote will take place tomorrow.
Written statements (Rule 142)
in writing. - (RO) The proposal for a Regulation concerning the export and import of dangerous chemicals is an improvement in the use of chemicals, in that the health of the population and the environment are protected more effectively. The regulation aims to encourage the joint accountability of exporters and importers and to support them in their cooperation effort so as to ensure control over the international circulation of hazardous chemicals. The new regulation amends the definition of the exporter so as to include persons who export such dangerous chemicals from the EU but are not resident in the EU, thus ensuring an effective control and supervision of the flow of hazardous chemicals.
The Prior Informed Consent (PIC) procedure, whereby certain chemicals require explicit authorisation by the importing country, also helps trading countries to obtain more accurate information concerning the hazardous chemicals prohibited on environmental and public health grounds which may transit importing countries. Nevertheless, the PIC procedure is no substitute for effective and sustained border controls, and Member States should cooperate to ensure the effective management of the movement of these hazardous materials on their territory.
in writing. - (DE) The new regulation on the import of certain hazardous chemicals and pesticides now includes a number of sensible technical amendments. In the past, international trade in this area was forever being halted because of administrative obstacles. This was mainly due to the fact that the importing country had to give its 'explicit consent' before the goods could be shipped out. There is no doubt that this consent is absolutely essential when dealing with potentially hazardous substances and for this reason it is a requirement that should be retained.
The principle of subsidiarity is, after all, one of the pillars of the Union and it is important that the Member States themselves should in future still be able to determine which potentially hazardous substances are allowed to cross their borders.
However, from the point of view of free trade we need to retain a certain amount of flexibility in this area. Having more room for manoeuvre also makes it easier to prevent those countries whose import surveillance systems have not yet been sufficiently developed from being taken advantage of by exporters whose operations are not effectively monitored. The current compromise takes these considerations into account and not only ensures that potentially dangerous chemicals are traded in a responsible way but also provides the room for manoeuvre that is needed so that the international exchange of goods can continue to run smoothly.